Jeffery J. Oven                          Peter R. Steenland
Mark L. Stermitz                         Peter C. Whitfield
Jeffrey M. Roth                          SIDLEY AUSTIN LLP
CROWLEY FLECK PLLP                       1501 K Street, NW
490 North 31st Street, Ste. 500          Washington, DC 20005
Billings, MT 59103-2529                  Telephone: 202-736-8000
Telephone: 406-252-3441                  Email: psteenland@sidley.com
Email: joven@crowleyfleck.com                    pwhitfield@sidley.com
       mstermitz@crowleyfleck.com
       jroth@crowleyfleck.com

Counsel for TransCanada Keystone Pipeline, LP and TC Energy Corporation

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE                        CV 19-44-GF-BMM
COUNCIL, BOLD ALLIANCE, NATURAL
RESOURCES DEFENSE COUNCIL,                      MOTION FOR PARTIAL
SIERRA CLUB, CENTER FOR                         SUMMARY JUDGMENT BY
BIOLOGICAL DIVERSITY, and FRIENDS               TRANSCANADA
OF THE EARTH,                                   KEYSTONE PIPELINE, LP
                                                AND TC ENERGY
                        Plaintiffs,             CORPORATION

      vs.
UNITED STATES ARMY CORPS OF
ENGINEERS and LT. GENERAL TODD T.
SEMONITE (in his official capacity as U.S.
Army Chief of Engineers and Commanding
General of the U.S. Army Chief of Engineers),
                        Defendants.

TRANSCANADA KEYSTONE PIPELINE,
LP, a Delaware limited partnership, and TC
ENERGY CORPORATION, a Canadian
Public company, THE STATE OF
MONTANA, AMERICAN GAS
ASSOCIATION, AMERICAN PETROLEUM
INSTITUTE, ASSOCIATION OF OIL
PIPELINES, INTERSTATE NATURAL GAS
ASSOCIATION OF AMERICA, and
NATIONAL RURAL ELECTRIC
COOPERATIVE ASSOCIATION,

                   Defendant-Intervenors.




                                    MOTION
      Defendant-Intervenors TransCanada Keystone Pipeline LP and TC Energy

Corporation (TC Energy) respectfully move for summary judgment on the first,

second, and fourth claims stated in Plaintiffs’ Amended Complaint.

      As set forth in the accompanying memorandum supporting this motion, the

U.S. Army Corps of Engineers (Corps) complied with the Clean Water Act

(CWA), National Environmental Policy Act (NEPA), and Endangered Species Act

(ESA) when reissuing Nationwide Permit 12 (NWP 12). Accordingly, Plaintiffs

are not entitled to partial summary judgment on these claims, nor are they entitled

to the relief requested on page 44 of Plaintiffs’ Memorandum in Support of Motion

for Summary Judgment: a “declar[ation] that NWP 12—and its specific application

to Keystone XL—violated the CWA, NPEA, and ESA;” a “remand [of] NWP 12

to the Corps for Compliance with these statutes;” or an injunction against “the use

of NWP 12 to authorize the construction of Keystone XL.”



                                         2
      Regarding Plaintiffs’ NEPA claims, the Corps reasonably confined its

analysis to be consistent with its regulatory authority. Because the Corps does not

regulate oil pipelines or any large utility line projects, it was not necessary for the

agency to look at the potential operational impacts (e.g., oil spill risks or climate

change impacts) of such projects. Such impacts are addressed by the regulatory

authorities with authority over those projects. The Corps’ focus under NEPA when

promulgating Nationwide Permits, therefore, should be the potential construction

impacts related to the deposition of dredged or fill materials into jurisdictional

waters of the United States as authorized by CWA section 404(e).

      The Corps’ NEPA analysis regarding potential impacts of horizontal

directional drilling (HDD) also complied with NEPA. The Corps acknowledged

that drilling fluid releases could occur during HDD activities and imposed

notification and remediation requirements to ensure such activities would not have

a significant environmental impact.

      The Corps also complied with its obligations under the ESA. As

demonstrated by the record, the Corps reasonably concluded that the issuance of

NWP 12 would not adversely affect protected species. NWP 12 does not authorize

projects or activities that impact threatened or endangered species or critical

habitat. Any activity that “may affect” listed species or critical habitat must be

scrutinized to determine whether Section 7 consultation is necessary prior to any



                                           3
work being done. Thus, the Corps’ determination that NWP 12 would have no

effect was reasonable, as was its decision not to undertake formal programmatic

consultation.

      The issuance of NWP 12 complied with the CWA because it authorizes only

those activities that would have only minimal direct or cumulative environmental

impacts. In promulgating NWP 12, the Corps thoroughly considered actions to

minimize adverse effects and incorporated protective measures into NWP 12 so

any potential adverse impacts would be controlled by the terms and conditions of

NWP 12, including regional conditions.

      Finally, NWP 12 has not yet been applied to Keystone XL because TC

Energy has not submitted the required pre-construction notifications to the Corps,

and the Corps has not verified that the activities discussed in those notifications are

authorized by NWP 12. It is therefore inappropriate to declare unlawful or enjoin

NWP 12 as applied to Keystone XL.

      Because NWP 12 complies with NEPA, ESA and the CWA, and as

discussed in greater detail in the accompanying Memorandum of Law in Support

of this Motion, TC Energy’s motion for partial summary judgment should be

granted.




                                           4
DATED this 23rd day of December, 2019,

                                   /s/ Peter R. Steenland, Jr.
                                   Peter R. Steenland, Jr.
                                   Peter C. Whitfield
                                   SIDLEY AUSTIN LLP
                                   1501 K Street, N.W.
                                   Washington, D.C. 20005
                                   (202) 736-8000 (telephone)
                                   (202) 736-8711 (fax)
                                   Email: psteenland@sidley.com
                                   pwhitfield@sidley.com


                                   /s/ Jeffery Oven
                                   Jeffery J. Oven
                                   Mark L. Stermitz
                                   Jeffrey M. Roth
                                   CROWLEY FLECK PLLP
                                   490 North 31st Street, Ste. 500
                                   P.O. Box 2529
                                   Billings, MT 59103-2529
                                   Telephone: 406-252-3441
                                   joven@crowleyfleck.com
                                   mstermitz@crowleyfleck.com
                                   jroth@crowleyfleck.com

                                   Counsel for TransCanada
                                   Keystone Pipeline LP and TC
                                   Energy Corporation




                               5
                        CERTIFICATE OF SERVICE


      I hereby certify that a copy of the foregoing was served today via the Court’s

CM/ECF system on all counsel of record.


                                             /s/ Jeffery J. Oven




                                         6
